                 Case 21-11949-mdc                     Doc 18         Filed 08/17/21 Entered 08/17/21 12:55:20      Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE: John P. Boccelli                                                   CHAPTER 13
                                                               Debtor(s)
                                                                                            BKY. NO. 21-11949 MDC


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                            Kindly enter my appearance on behalf of US Bank Trust National Association, Not In
                    Its Individual Capacity But Solely As Owner Trustee For VRMTG Asset Trust and index
                    same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 16 Aug 2021, 14:44:42, EDT



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: 138a3344cb9f65083df81cb47f19c9c488971902b99d6a620edd1841c09c9d0f
